Citation Nr: 0714894	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2002, 
February 2004 and July 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In March 2007, the veteran testified at a Board hearing in 
Washington, D.C.  A copy of the hearing transcript has been 
incorporated into the claims file.  Also in March 2007, the 
veteran submitted additional evidence to the Board and waived 
initial review of the evidence by the RO.  See 38 C.F.R. 
§ 20.1302.  This evidence includes statements from family 
members of the veteran, a March 2007 statement from the 
veteran's treating VA psychologist and VA outpatient medical 
records from a mental health clinic dated from June 2004 to 
January 2007.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD related to an 
in-service stressor that is supported by credible evidence.

2.  The veteran has a current diagnosis of major depressive 
disorder that is related to service.

3.  The veteran's service-connected hemorrhoids are not shown 
to be manifested by anemia or fissures.




CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of trauma in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).

2.  Major depressive disorder was incurred as a result of 
trauma in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the claims for 
entitlement to service connection for PTSD and depression, 
the Board finds that the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on these claims at this time, as all 
notification and development action needed to render a fair 
decision on these claims has been accomplished.  Regarding 
the increased rating claim for hemorrhoids, VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO provided VCAA notice to the appellant in 
March 2005 which was prior to the July 2005 rating decision 
on appeal.  Therefore, the express requirements set out by 
the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case with respect to his claim for an increased rating for 
hemorrhoids.  In the March 2005 letter, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  VA also informed the appellant in the 
March 2005 letter that it would obtain the available records 
in the custody of federal departments and agencies and 
request medical records from identified private health care 
providers.  VA further informed the appellant to send copies 
of any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the increased rating claim, the Board 
finds that the appellant is not prejudiced by a decision at 
this time since the claim is being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the first three 
elements were provided to the appellant in the information 
noted above and, with regard to elements four and five, 
notice was provided to the veteran in a July 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the appellant examinations 
during the appeal period.  Additionally, the appellant was 
provided with the opportunity to testify at a Board hearing 
which he attended in Washington, D.C., in March 2007.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
increased rating claim under consideration and that 
adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.

II.  PTSD and Depression

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran engaged in combat with the enemy and is 
claiming a combat related stressor.  38 C.F.R. § 3.304(f)(1).

If, as in this case, the veteran did not engage in combat and 
is not claiming a combat related stressor, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor. 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in-service personal assault, as 
in this case, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians, pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

At the March 2007 hearing, as well as in his written 
statements, the veteran asserted that he was physically and 
sexually abused while hospitalized at Kinchloe Air Force Base 
in 1977 for a urinary tract infection.  He described the 
abuse as including injections in his groin and scrotum areas 
and his doctor performing oral sex on him.  

The first element of a successful service connection claim is 
clearly met in this case as VA and private outpatient 
treatment reports reveal consistent diagnoses of PTSD.  In 
this regard, there are June 2003 and May 2005 reports from 
Dr. Zelman diagnosing the veteran as having PTSD and major 
depressive disorder, as well as numerous VA outpatient 
records from the mental health clinic dated from 2004 to as 
recently as January 2007 reflecting diagnoses of PTSD and 
major depression.

The second element, a link between current PTSD and an in-
service stressor, is also satisfied.  Both private and VA 
medical professionals have consistently attributed the 
current PTSD and depression to military sexual trauma.  
Specifically, Dr. Zelman reported in May 2005 that he had 
been treating the veteran since 1999 and opined that the 
veteran's psychiatric disability was causally related to the 
bizarre physical and sexual abuse he experienced while a 
patient at the Kinchloe Air Force Base Hospital for 
approximately three months in 1977.  There is also a March 
2007 statement from the veteran's treating VA psychologist 
who stated that the veteran had been suffering with chronic 
PTSD and depression for many years.  She went on to opine 
that the veteran's current medical diagnoses of PTSD and 
major depressive disorder were the direct result of the 
sexual and physical abuse that he endured by the Air Force 
doctor while on active duty.  

Regarding the third element that there be credible supporting 
evidence that the claimed in-service stressor occurred, there 
is no mention of the claimed stressor in the service records.  
However, where the stressor is within the category of sexual 
assault, it is not unusual for there to be an absence of 
service records documenting the events of which the veteran 
complains.  Patton v. West, 12 Vet. App. 272, 281 (1999).

In Patton, the Court stated that in two places, the VA 
Adjudication Procedure Manual M21-1, appeared to improperly 
require that the existence of an in-service stressor be shown 
by "the preponderance of the evidence" and held that any such 
requirement was inconsistent with the benefit of the doubt 
doctrine found in 38 U.S.C.A. § 5107(b).  Therefore, the 
evidence need only be in relative equipoise to prevail on the 
question of existence of the stressor.  Patton at 280.

It is noteworthy to mention that the veteran's service 
medical records do not appear to be complete.  In this 
regard, the veteran's enlistment and separation examination 
reports are not on file and there are no service medical 
records from Kinchloe Air Force Base in Michigan which is 
where the veteran alleges that the abuse took place.  There 
is a service dental record showing that the veteran underwent 
a dental examination at Kinchloe Air Force Base in March 
1977.  However, available records do include records dated in 
September and October 1977 from the urology clinic reflecting 
diagnoses of prostatitis, and a November 1979 record noting 
that the veteran was on pamycin for chronic urinary tract 
infection (UTI).  These records, which show the veteran's 
presence at Kinchloe Air Force Base in 1977 and an inservice 
diagnosis of chronic UTI, show plausibility and consistency 
in the veteran's report that he was hospitalized at Kinchloe 
Air Force Base for a urinary tract infection in 1977.

In addition, there are numerous statements from the veteran's 
family members including his mother, sisters, and ex-wives 
stating that they observed extreme behavioral and personality 
changes in the veteran following his hospitalization in 1977.  
They said he went from a warm and friendly person to a 
depressed and angry person who developed sleep problems and 
abused alcohol.  

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise as to the claimed inservice sexual assault.  Thus, 
after resolving reasonable doubt in the veteran's favor 
regarding verification of the claimed inservice sexual 
trauma, in view of the clear weight of medical evidence 
supporting diagnoses of PTSD and depression and a link to the 
inservice trauma, the Board finds that service connection for 
PTSD and major depressive disorder is warranted.

III.  Hemorrhoids

Facts

The veteran's service medical records show treatment for 
hemorrhoids.

In January 1996, the RO granted service connection for 
hemorrhoids and assigned a noncompensable evaluation.  The RO 
increased this evaluation to 10 percent in April 1997.

In August 2004, the veteran was seen in the Department of 
Colorectal Surgery of a private medical facility complaining 
of hemorrhoids with bleeding.  He described them as painful.  

A September 2004 private office record notes that the veteran 
was three weeks post operative hemorrhoidectomy.  He 
complained of burning and had two hemorrhoids remaining on 
the right side.  

The veteran was examined at a VA outpatient clinic in June 
2005, but refused a rectal exam stating that he wasn't 
comfortable with such an examination.  The veteran complained 
that his hemorrhoids bled quite a bit.  The examiner noted 
that the veteran brought photographs with him, but the 
photographs are not further mentioned.  The examiner stated 
that a rectal exam was not done per the veteran's request and 
he was thus not able to assess his hemorrhoids.  He added 
that the veteran was very disturbed and agitated and it took 
a long time to calm him down. 

In an April 2005 statement, the veteran and his wife reported 
an increase in the veteran's rectum bleeding with "continued 
large, painful prolapse interior and exterior hemorrhoids, 
and frequent or regular recurring episodes."  

In April 2005, the veteran's ex-wife submitted a statement 
contending that for the 10 years they were together the 
veteran had serious problems with hemorrhoids and bleeding.  
She said he would put tissue in his underwear to help absorb 
the pus and bleeding and the only relief he could get was by 
lying on his stomach and staying off his feet.

In October 2006, the veteran's wife submitted a statement 
reporting that the veteran had numerous hemorrhoids on a 
daily basis.  She said some days they were internal, but most 
days they were external.  She also said that the veteran had 
up to a half dozen external hemorrhoids at one time that were 
very painful and that his only relief was to stay in bed on 
his stomach and apply ointment.  She added that physical 
activity made the hemorrhoids worse and he had to watch 
everything he ate and drank.  

Discussion

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

The veteran's service-connected hemorrhoids have been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 7336.  38 C.F.R. § 4.114 (2000, 2006).

During the pendency of this appeal, the rating criteria for 
evaluating digestive system disabilities were amended.  See 
66 Fed. Reg. 29488 (May 31, 2001) (effective July 2, 2001).  
However, the criteria for evaluating hemorrhoids are the same 
under both the old and new regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, both before 
and after July 2, 2001, a noncompensable rating is assigned 
for mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
when there is persistent bleeding and secondary anemia, or 
with fissures.

As is evident from above, the medical evidence regarding the 
veteran's hemorrhoids for the period in question is scant.  
With that said, the veteran's reluctance to undergo a VA 
rectal examination is understandable in view of his past 
medical history.  Nonetheless, without medical evidence 
supporting the criteria for a higher evaluation under Code 
7336, such an evaluation is not warranted.  The September 
2004 private medical record noting postoperative 
hemorrhoidectomy with two remaining hemorrhoids is simply 
insufficient medical evidence to support the criteria for a 
20 percent rating under Code 7336.  

Although the veteran and spouse asserted in an April 2005 
statement that the bleeding had worsened, there is no 
indication that any bleeding was "persistent."  Furthermore, 
even if the Board were to accept this statement as indicative 
of "persistent" bleeding, the regulations require that 
secondary anemia be present as a result of the bleeding to 
warrant a 20 percent rating.  There is no medical diagnosis 
of anemia, nor is there medical evidence showing fissures.  
As the foregoing manifestations of hemorrhoidal disability 
are absent, a 20 percent evaluation for hemorrhoids is 
denied.  Id.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that, 
the veteran's hemorrhoid disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 157, 
158-59 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
hemorrhoids.  The Board has considered the benefit-of-the-
doubt doctrine with respect to this claim; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for major depressive 
disorder is granted.

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


